Citation Nr: 0631748	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  95-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1978.  He died in March 1992.  The appellant is the 
veteran's father and personal representative of the 
veteran's estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board issued a decision that denied the appellant's 
claim for service connection for major depression with 
psychotic features, for accrued benefits purposes, in August 
2002.  The decision also denied claims for earlier effective 
dates for the grant of service connection for a herniated 
nucleus pulposus of the cervical spine and muscle 
contraction headaches, and for neck and shoulder disorders 
and whether there was clear and unmistakable error in an 
April 1979 rating decision.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). 

The Court issued a memorandum decision that affirmed the 
Board's denial of the earlier effective date and CUE claims.  
The decision vacated the Board's decision with respect to 
the issue of service connection for major depression and 
remanded the case to the Board in March 2006.

The Board wrote to the appellant in June 2006.  The 
appellant was advised that the case was returned to the 
Board by the Court.  He was further advised that he had 90 
days to submit additional evidence or argument in support of 
his claim.  

The appellant responded that he had no additional evidence 
or argument to submit in July 2006.  The appellant's 
representative submitted additional argument in September 
2006. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim is on appeal from a March 1992 rating 
decision that denied the veteran service connection for 
major depression with psychotic features.  As noted above, 
the Board affirmed the denial by way of a decision dated in 
September 2002.  The appellant appealed that decision.  The 
Court vacated the Board's decision in March 2006.

The basis for the Court's order was that VA had failed to 
provide notice as required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006)), and VA's 
implementing regulations.  38 C.F.R. § 3.159 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2006).

In this case, the RO wrote to the veteran in October 2001 in 
order to provide the notice required.  However, the Court 
found that the October 2001 letter was deficient in that it 
failed to properly address the second and third elements 
noted supra.  Specifically, the letter failed to adequately 
advise the appellant what evidence VA would attempt to 
provide and what evidence he was expected to provide.  

In order to comply with the Court's order, the appellant's 
case is REMANDED to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2006).  The appellant should be 
specifically told of the information or 
evidence necessary to substantiate his 
claim for service connection for major 
depression, with psychotic features, for 
accrued benefits purposes.   

2.  After undertaking any additional 
development and notification action 
consistent with the dictates of the 
Court's order and the VCAA as deemed 
warranted by the record, the RO should 
thereafter re-adjudicate the appellant's 
claim.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



